Petition for Writ of Mandamus Denied and Memorandum Opinion filed December 2,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01028-CV
                                    ____________

      IN RE WAL-MART STORES TEXAS, L.L.C., TORIS SUMBLER AND
                     DARRELL BARRAS, Relators




                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   125th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-50694



                     MEMORANDUM                     OPINION

      On December 1, relators filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relators asked this court to compel the Honorable Kyle Carter, presiding judge of
the 125th District Court of Harris County, to vacate his orders of November 22, 2011, and
further order that relators’ motion to compel be granted. Relators also filed a motion for
temporary relief requesting we stay the underlying proceedings.

          Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus and request for temporary
relief.


                                         PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.




                                            2